t c memo united_states tax_court raymond strong petitioner v commissioner of internal revenue respondent docket no filed date during petitioner p was a business manager at two automobile dealerships p claimed various employee_business_expense deductions primarily for business meals held p is not entitled to deductions for business meals expenses because he has not satisfied the requirements of sec_274 i r c held further deductions are not allowable for p’s otherwise deductible other employee business_expenses because they do not in the aggregate exceed the 2-percent floor on miscellaneous_itemized_deductions sec_67 i r c held further p is liable for additions to tax under sec_6653 and sec_6661 i r c stuart e abrams for petitioner mark a ericson nancy chassman rothbaum and rosemarie d camacho for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6653 a negligence etc and substantial_understatement of liability against petitioner as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure an amount equal to percent of the interest due on dollar_figure after a deemed concession by petitioner the issues for decision are as follows whether petitioner is entitled to various itemized employee_business_expense deductions whether petitioner is liable for additions to tax under sec_6653 and whether petitioner is liable for additions to tax under sec_6661 unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue in the notice_of_deficiency respondent disallowed petitioner’s claimed dollar_figure tax preparation fee deduction at the opening statement this matter remained in dispute on the third day of the trial a witness was questioned about this matter however petitioner who has the burden_of_proof did not argue this matter on brief we treat petitioner’s failure to argue as in effect a concession by petitioner of this matter see subpars and of rule e 96_tc_226 89_tc_46 findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in syosset new york background petitioner has a degree from baruch college cuny and a masters in business administration degree from adelphi university during petitioner was employed by crabtree toyota inc and crabtree hyundai inc hereinafter sometimes collectively referred to as the crabtree dealerships the crabtree dealerships were located in new rochelle westchester county new york and were in the business of selling automobiles in crabtree also had mazda cadillac mitsubishi suzuki and nissan dealerships in new rochelle and a ford dealership in larchmont also in westchester county petitioner was employed at the crabtree dealerships as a business manager which position was sometimes referred to as a finance and insurance manager the crabtree dealerships required business managers to be in the showrooms from to hours a week petitioner's duties at the crabtree dealerships the parties stipulated that petitioner was employed by the crabtree dealerships as a salesperson in our finding contrary to the stipulation is in accord with petitioner's trial testimony and with both parties’ proposed findings_of_fact were to arrange financing sell insurance and warranties assist customers with their automobile registration and make leasing arrangements petitioner's duties as a business manager generally took place after a deal was agreed to for the sale of an automobile however at times petitioner arranged the automobile sale petitioner received dollar_figure commission income from the crabtree dealerships in petitioner's business manager commissions were directly tied to the amount of financing and other arrangements he successfully concluded and were not based on a pool of all business managers at the crabtree dealerships in those instances when petitioner arranged for sales of automobiles not merely financing etc petitioner’s commissions were based on the entire sales_price petitioner sold about automobiles in when petitioner referred customers to other crabtree dealerships he earned commissions from the resulting sales petitioner’s forms w-2 for report income only from crabtree hyundai inc and crabtree toyota inc the record in the instant case does not indicate how the amount of referral commission was determined or what the mechanics were for petitioner to receive such a commission without a form w-2’s being issued by the dealership at which the referred sale occurred respondent appears to agree that the two forms w-2 include all of petitioner’s commission income from the crabtree dealerships and the related companies the crabtree dealerships had a busy year in banks competed to obtain the crabtree dealerships' financing business in petitioner maintained close relationships with representatives of banks and other financial institutions such as insurance_companies and leasing companies in order to be sure that once a deal was made between the customer and the dealership the financing would be approved by a bank or other financial_institution crabtree sold the crabtree dealerships around mid-1989 and crabtree no longer had access to the crabtree dealerships’ books_and_records during petitioner resided in syosset new york which is located in northeastern nassau county on long island the crabtree dealerships are about miles from petitioner’s residence driving between syosset and new rochelle ordinarily requires one to pass through queens and bronx counties and to cross the east river by one of three toll bridges employee business_expenses business meals petitioner recorded in a diary the amounts he claims he spent each day for business meals each entry in petitioner’s diary for meals lists the name of the restaurant the names of the people present the type of meal breakfast lunch or dinner and the cost of the meal petitioner’s diary does not show the business_purpose of any of these meals and does not show what was the business relationship to petitioner of any of the people present the business meals shown in the diary include dinners lunches and breakfasts for petitioner made such entries showing a total cost of dollar_figure over days petitioner’s diary shows entries for every day of except sundays six holidays and one 3-day vacation petitioner paid for many of his business meals in currency and others of his business meals by credit card petitioner's entries in his diary for business meals average about dollar_figure a month many of the restaurants listed in the diary including those shown as lunch sites are located within a few miles of petitioner’s home on long island some of the listed restaurants are in the bronx some in manhattan some in westchester and some in connecticut thomas mercer hereinafter sometimes referred to as mercer hired petitioner to work for the crabtree dealerships about or late in mercer was the general manager of crabtree toyota inc crabtree mazda inc and crabtree hyundai inc in or mercer left those dealerships to become president of an unrelated auto leasing company according to petitioner's diary petitioner entertained mercer once in in fact mercer had dinner with petitioner once or twice during but he mercer paid for the meals paula wright hereinafter sometimes referred to as wright was a senior credit analyst at chemical bank who dealt with the crabtree dealerships among about auto dealerships during at that time wright worked in jericho which is about miles southwest of syosset according to petitioner's diary petitioner entertained wright only once during in fact wright had business dinners with petitioner many times during these dinners which sometimes involved others from the crabtree dealerships and sometimes involved others from chemical bank generally took place at restaurants in or near syosset or glen cove glen cove is about miles northwest of syosset and jericho petitioner paid for these dinners with wright john sullivan hereinafter sometimes referred to as sullivan was a retail sales representative with chemical bank until around the end of may or beginning of date at which time he became a credit specialist with citibank as a retail sales representative with chemical bank sullivan had a business relationship with petitioner as a credit specialist with citibank sullivan did not have a business relationship with petitioner according to petitioner's diary petitioner entertained sullivan seven times in 1987--three times at lunch and four times at dinner according to petitioner’s diary one lunch and one dinner took place while sullivan was with chemical bank and two lunches and three dinners took place while sullivan was with citibank in fact while working for chemical bank sullivan went out to lunch weekly or biweekly with petitioner most of the time chemical bank paid for the lunches sometimes petitioner paid after sullivan left chemical bank the few times he had lunch with petitioner petitioner paid for the lunch sullivan never had dinner with petitioner sullivan does not know many of the restaurants at which petitioner’s diary shows that he ate with petitioner sullivan does not know some of the people petitioner’s diary shows as having shared a meal with him and petitioner in addition to his diary petitioner presented the bottom perforated portion of restaurant checks hereinafter sometimes collectively referred to as the stubs as substantiation for his meals expenses less than half the stubs have the name of the restaurant imprinted on them on most of the stubs there is a name of a restaurant a month and day but not a year and an amount handwritten in pencil petitioner wrote the handwritten information on most if not all of the stubs that have handwritten information table shows the information recorded in petitioner’s diary about meals at frank’s steaks in all of these meals are shown in the diary as dinners table date amount diners in addition to petitioner jan feb mar dollar_figure dollar_figure dollar_figure b newman a mcdermott a loomis c walsh n hawkins c shiflet w keller j orr may jun aug aug sep oct oct dec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure l lewis m lewis n hannon g becker j ferraro d voelker t schwitz n annarella c bouse g levy n pierce f loria j gold m hong j niceberg b ragan r grossman d dearney j paevor n cohen j cowen m smith j fox m hannon nine of these dinners at frank’s steaks in were substantiated by stubs which do not have the name of the restaurant imprinted on them there are not any stubs for the remaining two dinners frank’s steaks a restaurant on the border of westbury and jericho opened under that name in date from date to date there was no frank’s steaks and there were not any restaurant operations at the frank’s steaks location for about a year before that hiatus the restaurant at this location was named the peculiar penguin before that the restaurant at this location was named the great american cafe there are no other restaurants in the westbury or jericho area named frank’s or frank’s steaks there were only two restaurants in the new york city metropolitan area in with frank’s in the name one was frank’s in manhattan pinciteth st and 9th ave and the other was frank’s pizzeria in huntington in the northwest corner of suffolk county about miles west of syosset the stubs that petitioner presented as substantiation of his dinners at frank’s steaks were not the sort of stubs that had ever been used at frank’s steaks or at its predecessor the peculiar penguin petitioner presented two stubs to substantiate two meals at montauk yacht club montauk is at the easternmost end of long island more than miles east of syosset one stub shows dollar_figure for dinner on july the other shows dollar_figure for dinner on september both stubs are imprinted with the name of the restaurant both stubs have the serial no imprinted on them one stub is light paper with the serial number in red the other is heavy paper with the serial number in dark gray it is evident that the two stubs were parts of separate copies of a single bill and not stubs for two separate bills almost weeks apart july and sept petitioner’s diary shows that on friday date he took three people to dinner at smith wollensky at a cost of dollar_figure petitioner’s diary does not show any other meals for that day petitioner presented two stubs to substantiate meals on june each in the amount of dollar_figure one stub is imprinted with the name of the restaurant smith wollensky the other stub does not have any name imprinted on it the date and amount were hand-written on both stubs that june dinner is the only meal shown in the entire diary as costing dollar_figure petitioner’s diary shows that on tuesday date he took three people to dinner at gian-lorenzo ristorante at a cost of dollar_figure petitioner’s diary does not show any other meals for that day petitioner presented two stubs to substantiate meals on july each in the amount of dollar_figure neither stub has the name of the restaurant imprinted on it the stubs are of the same style but with different serial numbers petitioner’s diary shows a dollar_figure dinner for january and another one for may there are different stubs to substantiate each of these meals the diary does not show any other meals costing dollar_figure petitioner’s diary shows that petitioner took people to meals at north shore steak house on four occasions in 1987--all were dinners during the 16-week period from september through december petitioner presented stubs to substantiate each of these four dinners none of these four stubs has a restaurant’s name imprinted on it each of these four stubs is in a style different from the other three there are numerous instances in which a single restaurant is represented by stubs of different styles there are numerous instances in which stubs of a single style with close receipt numbers are represented as coming from different restaurants the crabtree dealerships did not have a formal reimbursement policy for meals and entertainment_expenses incurred by an employee the crabtree dealerships’ informal policy was to reimburse an employee for meals and entertainment_expenses if the employee was asked to incur the expense but not otherwise auto expenses in petitioner’s diary he noted mileage amounts for each of the days on which he also noted business meals intending to show how many business miles he had driven that day the mileage amounts that petitioner so noted in his diary total big_number in petitioner’s diary he noted parking and toll amounts for some of the days on which he also noted business meals intending to show business parking and tolls the parking toll amounts that petitioner so noted in his diary total dollar_figure the crabtree dealerships provided various demonstration vehicles to petitioner for his use during petitioner had exclusive use of these vehicles while the vehicles were in his possession petitioner used these vehicles to commute to and from work and for other personal purposes petitioner did not incur any repair expenses relating to these vehicles petitioner paid for gasoline for oil and other maintenance and dollar_figure per month rental fee petitioner’s tax_return petitioner’s tax_return was prepared by morris a levine hereinafter sometimes referred to as levine a c p a who signed the tax_return as preparer on date this tax_return was filed timely petitioner’s tax_return was the first tax_return levine prepared for petitioner levine prepared this tax_return primarily from statements made by petitioner and not from underlying books_or_records in particular petitioner did not give petitioner’s diary to levine on his tax_return petitioner claimed the deductions shown in table form_2106 table less percent meals and entertainment vehicle expenses parking fees tolls and local trans other business_expenses total form_2106 dollar_figure big_number dollar_figure big_number dollar_figure schedule a form_2106 tax preparation fees less percent a g i net miscellaneous deductions dollar_figure big_number big_number big_number petitioner acknowledges the limitation and showed it on his tax_return sec_274 petitioner acknowledges the limitation and showed it on his tax_return sec_67 both sides agree that dollar_figure is the correct amount on the form_2106 of his tax_return petitioner arrived at the dollar_figure vehicle expenses amount shown in table by the route described in table table total mileage vehicle used business use percent of business use average daily round trip commuting distance mi total commuting other personal mileage big_number mi big_number mi big_number mi big_number mi gasoline oil repairs vehicle ins vehicle rentals total total times percent business use dollar_figure big_number big_number big_number the parties have stipulated that the distance between petitioner’s home and his workplace is about miles the roundtrip is about miles although the implication of the commuting items is that petitioner worked days in big_number mi divided by mi per day days petitioner’s diary discussed supra shows business meals on days in in the notice_of_deficiency respondent disallowed all the deductions described supra in table sec_2 and _________________________ the information in petitioner’s diary and the stubs was not recorded at or near the times of the events described therein petitioner’s diary and the stubs are not adequate_records for purposes of sec_274 and sec_1_274-5t temporary income_tax regs fed reg nov the record in the instant case does not include sufficient evidence for purposes of sec_274 and sec_1_274-5t temporary income_tax regs fed reg date petitioner paid for some meals that were expenses of his trade_or_business as an employee petitioner’s business use of his vehicles was well under big_number miles the entire underpayment is due to petitioner’s negligence opinion i deductions respondent contends that under sec_162 petitioner is not entitled to the claimed employee_business_expense deductions because petitioner has failed to substantiate that the expenses were incurred and were ordinary and necessary expenses of petitioner’s trade_or_business as a crabtree dealerships business manager see supra note in addition respondent contends that petitioner is not entitled to these deductions because of petitioner’s failure to meet the strict record-keeping requirements of sec_274 petitioner maintains that he has satisfied the requirements of sec_162 as to all his claimed employee_business_expense deductions he has satisfied the requirements of sec_274 as to his claimed meals expenses deductions and sec_274 does not apply to his claimed automobile and other nonmeal business_expense deductions respondent apparently does not dispute petitioner’s contention that sec_274 does not apply to the claimed automobile and other nonmeal business_expense deductions but see sec_274 and and 280f d a i and the regulations thereunder we agree with respondent that petitioner has failed to establish that he is entitled to any of these deductions deductions are a matter of legislative grace and a taxpayer seeking a deduction has the burden of overcoming the presumption of correctness that attaches to respondent's factual determinations in the notice_of_deficiency rule a 292_us_435 290_us_111 sec_162 a allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a trade_or_business as an employee see eg 79_tc_1 under sec_6001 and sec_1_6001-1 and e income_tax regs a taxpayer must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown on the tax_return if the books_and_records are not adequate to establish the amounts of deductions or credits but there is evidence that something more should be allowed than respondent allowed then we are required to make some estimate of sec_162 provides in relevant part as follows sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business how much more should be allowed 39_f2d_540 2d cir however sec_274 d provides that a deduction is not allowable under sec_162 for meals and entertainment_expenses as well as certain other types of expenses unless the taxpayer substantiates certain matters by adequate_records or by sufficient evidence corroborating the taxpayer's own statement where sec_274 applies it overrules the cohan_rule sec_274 provides in relevant part as follows sec_274 disallowance of certain entertainment etc expenses d substantiation required --no deduction or credit shall be allowed-- for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained 50_tc_823 affd 412_f2d_201 2d cir we consider first petitioner’s claimed business meals expenses then his other claimed business_expenses a business meals expenses the parties agree that petitioner’s claimed business meals expenses are not deductible if they fail to meet the requirements of sec_274 petitioner’s right to deduct his claimed meals and entertainment_expenses turns on whether the diary and the stubs constitute adequate_records for purposes of sec_1 5t c temporary income_tax regs and if not then whether sufficient evidence to corroborate petitioner’s own statements has been presented sec_1_274-5t temporary income_tax regs adequate_records under sec_1_274-5t temporary income_tax regs in order to meet the adequate_records requirement a taxpayer is to maintain an account book diary statement of expenses or similar record and documentary_evidence such as receipts paid bills or similar evidence which when combined establish each element of the expense that sec_274 requires to be established the account book diary statement of expense or similar record must be prepared or maintained in such a manner that each recording of an element of expenditure is made at or near the time of the expenditure sec_1_274-5t temporary income_tax regs if the taxpayer lacks adequate_records then the taxpayer is to provide a written or oral statement by the taxpayer containing sufficient information in detail as to each element set forth in sec_274 as well as sufficient other corroborative evidence sec_1_274-5t temporary income_tax regs petitioner’s diary paints a picture of an indefatigable worker the diary shows that he had business meals on days even though his tax_return showed that he worked only days during who was if anything overly cautious on his tax_return his diary showed the meals cost him dollar_figure but he deducted only dollar_figure supra table sec_3 and the bill stubs present an ostensibly plausible backup in a bewildering variety of styles sizes and colors however neither the diary nor the stubs show the business_purpose of any of the claimed business meals or the business relationship to petitioner of any of the people with whom he dined in addition substantially_all the other information in the record about business meals contradicts the information that is presented in the diary and stubs mercer testified that he not petitioner paid for their dinners wright testified that she had many dinners with petitioner during and that petitioner paid for them but petitioner’s diary shows wright as a guest only once sullivan went to lunch with petitioner many times but not to dinner during petitioner’s diary shows sullivan as petitioner’s guest for four dinners and only three lunches petitioner’s diary show sec_11 dinners at frank’s steak in were purportedly substantiated by stubs however frank’s steaks did not open until date and the predecessor restaurant the peculiar penguin closed in date also the stubs petitioner presented to substantiate the frank’s steaks business meals were of a style that had never been used by either frank’s steaks or the peculiar penguin in addition our findings set forth numerous inconsistencies among the stubs petitioner’s cause is not helped by his testimony that he relied on stubs that he filled in even where he had paid the bill by credit cards and thus had credit card receipts he testified that the stubs that he filled in were just as trustworthy as credit card receipts the record does not include meaningful evidence to corroborate the reliability of petitioner’s diary or stubs nor has petitioner offered as adequate explanation for the inaccuracies and inconsistencies which are identified with respect to the diary and stubs based on the record we conclude and we have found that petitioner’s diary and the stubs are not adequate_records for purposes of sec_274 sec_1_274-5t temporary income_tax regs on brief petitioner attempts to counter the frank’s steaks evidence as follows the one restaurant representative called by respondent brent gindel the owner of a restaurant known as frank’s steaks was unable to identify the receipts provided by the petitioner since the evidence showed there were other restaurants known as frank’s in the new york metropolitan area that were open during mr gindel’s testimony is incompetent to establish anything concerning the restaurant receipts proffered by strong the record indicates that there were only two other restaurants in the new york city metropolitan area in with frank’s in the name one of them frank’s pizzeria was in huntington about miles from the westbury-jericho location of frank’s steaks the other frank’s was in lower manhattan on the west side before brent gindel testified petitioner testified that the frank’s in question was on the westbury jericho border on long island about half an hour later petitioner testified that the frank’s in question was i believe in westbury although petitioner’s responses between these two occasions were somewhat evasive he did not suggest in his pre-gindel testimony that the frank’s or frank’s steak referred to in his diary and the stubs was in any other location than the westbury-jericho border two days after gindel’s testimony petitioner was on the witness stand again on this occasion counsel for both sides danced around the question of what petitioner had stated about frank’s in a response to an interrogatory because of the form of respondent’s counsel’s questions and respondent’s counsel’s tactical decision to not offer into evidence the interrogatory and petitioner’s written response thereto the evidence of record is not clear as to petitioner’s statements in discovery however it is clear that up to that point in the trial petitioner had identified the frank’s steaks mentioned in his diary and on some of the stubs as the restaurant on the border of westbury and jericho also brent gindel’s testimony clearly contradicted petitioner’s testimony this point was important-- petitioner claimed in his diary to have taken different people to frank’s in and to have spent more than dollar_figure per person per meal there that year supra table respondent had informed petitioner some months before the trial that frank’s steaks did not open until and so was not open on the relevant dates shown in petitioner’s diary and on the stubs in addition petitioner had days after the gindel testimony to check records or call any of hi sec_32 claimed dinner guests yet petitioner did not take this or any other opportunity to identify the correct location of the frank’s steaks where he took his claimed dinner guests and incurred his claimed expenses we conclude that petitioner did not explain or rebut because there was no plausible explanation or rebuttal see 6_tc_1158 affd 162_f2d_513 10th cir this strongly suggests that petitioner’s diary and stubs are materially false and were not substantially contemporaneous in but were constructed well after date when the restaurant first opened as frank’s steaks we conclude and we have found that petitioner’s diary and the stubs are not adequate_records for purposes of sec_274 and sec_1_274-5t temporary income_tax regs corroboration substantiation by sufficient evidence corroborating the taxpayer’s own statement requires the cost time place and date of the expenditure to be corroborated by direct evidence while business_purpose or business relationship may be shown by circumstantial evidence sec_1_274-5t temporary income_tax regs the witnesses who testified about sharing meals with petitioner were unable to support the specifics of petitioner’s testimony or diary none of the witnesses could identify any particular date on which they had dined with petitioner where they had eaten who else was present during the meal or the amount of any bill some of the witnesses could not even recollect ever being at some of the restaurants that according to the diary they had dined at nor could they recollect ever having met the people who according to the diary shared a meal with them indeed with the exception of general assertions by some of the witnesses that they attended meals with petitioner the testimony did not provide an adequate description of the circumstances surrounding any of the meals not only was there a total failure of direct evidence to corroborate petitioner’s statement as to cost time place and date but some of the witnesses’ testimony directly contradicted at least some of petitioner’s statements see supra the discussion of mercer’s wright’s and sullivan’s testimony thus we conclude and we have found that the record does not include sufficient evidence of corroboration for purposes of sec_274 and sec_1_274-5t temporary income_tax regs petitioner argues that he should not be held to strict compliance with sec_274 because important records have become unavailable the records that petitioner claims are unavailable are the crabtree dealerships’ records of who bought automobiles from the crabtree dealerships during petitioner contends that he is unable to obtain those records because the crabtree dealerships were sold sometimes after sec_1_274-5t temporary income_tax regs provides that if records have become unavailable through no fault of the taxpayer then the taxpayer is permitted to substantiate a deduction by reasonable reconstruction of his expenditures in order to qualify for relief under this provision petitioner must establish that at one time he possessed adequate_records and his present lack of records is due to fire flood or other_casualty beyond his control 65_tc_342 there is not any evidence that petitioner ever possessed the records in question or if the records were available then the records would contain sufficient evidence to satisfy the requirements of sec_274 even if the records of who bought automobiles from the crabtree dealerships in were available then petitioner’s records would still have all the problems discussed supra that caused us to conclude that petitioner’s diary and the stubs are materially false and were not substantially contemporaneous thus petitioner is not entitled to relief under sec_1_274-5t temporary income_tax regs conclusions we believe that it is more_likely_than_not that petitioner’s diary and the stubs were created by petitioner well after the events they purport to describe we are satisfied that petitioner did indeed have some business meals in for which deductions would have been allowable if contemporaneous_records had been kept however petitioner failed to keep contemporaneous_records and his efforts to create sec_1_274-5t temporary income_tax regs which applies to and later years see sec_1_274-5t temporary income_tax regs is identical in all material respects with sec_1_274-5 income_tax regs the provision interpreted in 65_tc_342 contemporaneous-appearing records have succeeded only in destroying what modicum of credibility his testimony might otherwise have had petitioner has wholly failed to meet the requirements of sec_274 with respect to the business meal expenses as a result he is not permitted to deduct any of his claimed business meal expenses under these circumstances it is not necessary to examine the details of sec_162 with respect to these expenses we hold for respondent on this issue b other business_expenses see supra table sec_2 and for petitioner’s other claimed business_expenses the other business_expenses category on table evidently consists of telephone expenses expenses_incurred in going from home to work and from work to home are generally treated as nondeductible personal expenses sec_262 326_us_465 59_tc_456 sec_1_262-1 sec_1_162-2 income_tax regs however expenses our qualms about the credibility of petitioner’s testimony may be illustrated by his statements about the number of days he worked when confronted with his diary he testified that he worked well over days when confronted with his tax_return he testified that that was a guess when i said and that he probably went to work about days in when asked how to reconcile his diary and his tax_return he responded-- i don’t know your honor probably between and i can’t be certain incurred in going from one workplace to another are generally treated as trade_or_business_expenses deductible under sec_162 e g 335_f2d_496 5th cir affg and remanding t c memo 73_tc_1103 the claimed business use of the vehicles that the crabtree dealerships leased to petitioner is for business meetings such as with bank employees and for demonstrations to customers and potential customers although we are satisfied that petitioner did have business meals in our efforts to determine the amount of business usage of petitioner’s vehicles and the amount of petitioner’s vehicle-related expenses have largely foundered on the inadequate record herein and on the contradictions in petitioner’s contentions for reasons explained supra we have concluded that petitioner’s diary and stubs are unreliable in addition there is no evidence in the record as to the locations of many of the restaurants named in the diary and on the stubs and no evidence as to locations of any nonmeal business meetings so we could not check on the mileage figures petitioner wrote in his diary although we are satisfied that petitioner incurred some vehicle- related expenses we do not have any reliable evidence as to the dollar_figure he claims to have spent on the vehicles supra table also we have no satisfactory explanation of why petitioner claims that his average daily round trip commuting distance is only miles in light of the parties’ stipulation that the one- way distance between his home and his workplace is about miles supra table finally we do not have any explanation of why on his tax_return petitioner claims to have used his auto to go to work on days of the year average daily round trip commute of mi divided into total commuting distance of big_number mi while in his diary petitioner claims to have had business meals on days even if we were to find that petitioner substantiated some vehicle-related expenses any such allowance would be well under dollar_figure we note that both sides agree that the 2-percent floor on miscellaneous_itemized_deductions is dollar_figure supra table note table shows that even if we were to allow dollar_figure vehicle expenses when added to petitioner’s remaining claimed miscellaneous deductions it would not be enough to enable petitioner to pass the dollar_figure threshold thus petitioner is not entitled to any net miscellaneous deductions under these circumstances it is not necessary for us to set a more precise number on petitioner’s vehicle expenses nor on his parking fees etc nor on his other business_expenses we have already deemed petitioner to have conceded the claimed tax preparation fees supra note we hold for respondent on this issue ii additions to tax a sec_6653 sec_6653 a imposes an addition_to_tax of percent of the underpayment if any part of the underpayment is due to negligence or disregard of rules or regulations sec_6653 imposes an additional addition_to_tax equal to percent of the interest payable under with respect to the portion of the underpayment attributable to negligence etc petitioner has the burden of proving error in respondent's determination that these additions to tax should be imposed against him 39_f3d_402 2d cir sec_6653 provides in relevant part as follows sec_6653 additions to tax for negligence and fraud a negligence -- in general --if any part of any underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to the sum of-- a percent of the underpayment and b an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the date of the assessment of the tax the later amendments of this provision by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 pub l 102_stat_3342 and by sec a of the omnibus budget reconciliation act of obra 89--pub l 103_stat_2106 do not affect the instant case as a result of obra the substance of former sec_6653 now appears in subsecs b and c of sec_6662 affg tcmemo_1993_480 58_tc_757 broadly speaking for purposes of this provision negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioner contends that he relied on his tax_return_preparer levine to prepare the tax_return and thus he neither was negligent nor acted in intentional disregard of the rules or regulations respondent contends that petitioner was negligent as to the entire underpayment and thus the additions to tax under sec_6653 should be imposed we agree with respondent petitioner was obligated to keep and present adequate and accurate records of his trade_or_business_expenses sec_6001 762_f2d_891 11th cir affg tcmemo_1983_450 92_tc_899 an ordinarily prudent taxpayer who contends that he spent more than dollar_figure supra table on employee trade_or_business_expenses about percent of his dollar_figure gross_receipts from that trade_or_business would keep such records and present them to his or her tax_return_preparer petitioner’s diary and stubs are inadequate and they conflict with the facts in material respects in addition petitioner testified that he did not give his diary to levine his tax_return_preparer petitioner’s failure to do what an ordinarily prudent taxpayer would do is negligence this negligence led to the entire deficiency in the instant case thus the entire deficiency in the instant case the entire underpayment is attributable to petitioner’s negligence levine testified that petitioner presented papers to levine and gave certain information orally to levine but levine could not recall the specifics petitioner’s testimony on this matter is consistent with and no more detailed than levine’s testimony the following colloquy is illustrative the court mr strong it appears that mr levine prepared your tax_return is that correct the witness that’s correct the court when he prepared your tax_return did you simply give him the numbers or did you give him the documents and he figured out the numbers from the documents the witness no i gave him the numbers i provided the information to him the court did you give him the diary the witness no sir the court so did you then total the information on the diary you add up the mileage the dollar amounts and so on the witness yes your honor as a general_rule the duty_of filing accurate tax returns cannot be avoided by placing responsibility on an agent 88_tc_654 63_tc_149 because the record does not include evidence that petitioner provided complete and accurate information to levine it is not necessary for us to explore in the instant case whether he could have avoided the negligence addition_to_tax by providing this information to levine see discussions in metra chem corp v commissioner t c pincite pritchett v commissioner t c pincite we hold for respondent on this issue b sec_6661 sec_6661 a imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure sec_6661 our holdings make it clear that petitioner has a substantial_understatement for if an item is not attributable to a tax_shelter then the understatement shall be reduced on account of the item and the addition_to_tax accordingly reduced if the taxpayer's sec_6661 provides in relevant part as follows sec_6661 substantial_understatement of liability a addition_to_tax --if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 was repealed by sec c of obra publaw_101_239 103_stat_2106 the substance of former sec_6661 now appears as sec_6662 sec_6662 and sec_6664 treatment of the item was based on substantial_authority or the taxpayer adequately disclosed on the tax_return or in a statement attached to the tax_return the relevant facts affecting the item's tax treatment sec_6661 respondent has authority to waive this addition_to_tax if the taxpayer shows there was reasonable_cause for the understatement and the taxpayer acted in good_faith sec_6661 petitioner has the burden of proving error in respondent's determination that such an addition_to_tax should be imposed against him rule a welch v helvering u s pincite petitioner has not shown that he had substantial_authority for the position taken on his tax_return that he adequately disclosed his position in a statement attached to the tax_return or on the tax_return that he had reasonable_cause for the understatement or that he acted in good_faith thus petitioner has failed to carry his burden_of_proof we hold for respondent on this issue to reflect the foregoing decision will be entered for respondent
